      Case 2:20-cv-01306-DWL Document 14 Filed 11/17/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gaetano N. Sacco,                                  No. CV-20-01306-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   APS Electric Company, et al.,
13                  Defendants.
14
15          In his complaint in this action, pro se Plaintiff Gaetano N Sacco (“Plaintiff”) asserts
16   claims against two defendants: the City of Phoenix (“the City”) and Arizona Public Service

17   Company (“APS”) (together, “Defendants”). (Doc. 1 ¶¶ 6-7.) The first claim, which is
18   asserted only against the City, is a federal claim under 42 U.S.C. § 1983 for deprivation of

19   civil rights. (Id. ¶¶ 17-24.) The remaining four claims, which are asserted against both

20   Defendants, are state-law claims. (Id. ¶¶ 25-51.) It appears that all five claims arise from
21   the same common nucleus of operative fact—specifically, alleged efforts by Defendants to
22   shut off the power at Plaintiff’s property. (Id. ¶¶ 1, 8-14.) The complaint alleges that the

23   Court has “[s]upplemental jurisdiction over Plaintiffs’ state law claims . . . pursuant to 28

24   U.S.C. § 1367.” (Id. ¶ 3.)

25          Now pending before the Court is APS’s motion to dismiss pursuant to Rule 12(b)(1)

26   of the Federal Rules of Civil Procedure. (Doc. 10.) APS asserts that the claims against it
27   “must be dismissed” for lack of subject-matter jurisdiction because Plaintiff’s sole federal
28   claim is asserted against the City. (Id.)
         Case 2:20-cv-01306-DWL Document 14 Filed 11/17/20 Page 2 of 3



 1            Although APS’s motion is not yet fully briefed, the Court will deny it without
 2   requiring pro se Plaintiff to file a response. APS cites no case law for the proposition that
 3   the Court cannot exercise supplemental jurisdiction over state-law claims asserted against
 4   one defendant where the only federal claims in the case are asserted against a co-defendant.
 5   The only legal authority identified in APS’s motion for this proposition is 28 U.S.C. §
 6   1367, but subdivision (a) of the statute specifically recognizes that “supplemental
 7   jurisdiction shall include claims that involve the joinder . . . of additional parties.” As the
 8   Ninth Circuit has recognized, “[s]upplemental jurisdiction is constitutional so long as the
 9   pendent state law claim is part of the same ‘case or controversy’ as the federal claim.
10   Nonfederal claims are part of the same ‘case’ as federal claims when they derive from a
11   common nucleus of operative fact and are such that a plaintiff would ordinarily be expected
12   to try them in one judicial proceeding.” Trustees of Construction Industry & Laborers
13   Health & Welfare Trust v. Desert Valley Landscape & Maintenance, Inc., 333 F.3d 923,
14   925 (9th Cir. 2003) (citations and internal quotation marks omitted). Thus, so long as the
15   state-law claims against one defendant “constitute part of the same constitutional case as
16   the federal . . . claims against” a co-defendant, “the district court has the power to exercise
17   supplemental jurisdiction.” Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1174 (9th Cir.
18   2002).
19            Here, APS doesn’t argue that Plaintiff’s state-law claims against it somehow arise
20   from a different nucleus of operative fact than Plaintiff’s § 1983 claim against the City.
21   Nor does APS argue that the Court should decline to exercise supplemental jurisdiction
22   over Plaintiff’s state-law claims as a matter of discretion. Instead, APS’s sole dismissal
23   argument is that federal courts categorically lack subject-matter jurisdiction over state-law
24   claims asserted against one defendant when the only federal claim in the case is asserted
25   against a co-defendant. That argument is simply not accurate.             Thus, although the
26   jurisdictional analysis may change in the future, depending on the resolution of Plaintiff’s
27   § 1983 claim against the City,1 APS is not presently entitled to dismissal based on the
28   1
           If that claim were dismissed, the Court might very well decline to exercise
     supplemental jurisdiction over the remaining state-law claims at that juncture. See, e.g.,

                                                  -2-
      Case 2:20-cv-01306-DWL Document 14 Filed 11/17/20 Page 3 of 3



 1   grounds identified in its motion.
 2          Accordingly,
 3          IT IS ORDERED that APS’s motion to dismiss (Doc. 10) is denied without
 4   prejudice.
 5          Dated this 17th day of November, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Shooter v. Arizona, 2019 WL 2410808, *7-8 (D. Ariz. 2019).

                                             -3-
